Title: From Abigail Louisa Smith Adams Johnson to Sarah Smith Adams, 10 October 1823
From: Johnson, Abigail Louisa Smith Adams
To: Adams, Sarah Smith


				
					My Dear Mother
					October 10th. 1823
				
				Your very circumstantial letter I received last week and am very much delighted to find you are enjoying yourself so highly among friends from whom you have been so long separated; I am afraid you will think I have taken great liberties when I tell you that I have opened two letters which have arrived since you left us, one from John Smith respecting the estate, whom Mr Johnson has written to you respecting, the other a most affectionate letter from Aunt Nancy. She has been down to Fishkill in hopes of seeing Aunt Clarkson, but was disappointed. She does not say a word about Caroline. If you wish it I will forward them to you. And now my Dear Mother with regard to your remaining in the City this winter, Alex says if you wish to stay, he will make this arrangement if it meets with your approbation. Your yearly income of Dividends &c is $197-44 cents & he will allow you  so as to make it up—$300 a year, which will be $150 for six Months if this is not sufficient you must write and let him know—We all want you at home, but if  it will improve your health to remain in New York this winter we have not a word to say, and I have only to be grateful to so good a husband who is willing to make any arrangement for your comfort and happiness as well as mine. I believe we shall not purchase the Carpet at present, our carpets are good yet, and he has been at a good deal of expense this year, therefore I think it best not to say any thing about it, I want a great many things but it will not do to ask for too much at once—I have had your room all put in nice order, if you return I shall put up the curtains, if not, it will be unnecessary, I wrote you in my last to get me a Cashmere shawl, for that money you cannot get a real one, I have seen several black ones and they appear to have cotton in the border, I really do not know which to have, if you think Merino the best you may get if not one of the other kind will do, Mr Bleecker Lansing will go to New York, next month if you want anything I can send by him, we are all well the swelling still continues in my neck, although once I put on the blister I have not had any pain in it and I think it is smaller, the children all talk of you and send love to their dear Grand Mother remember  me most affectionately to all who inquire after me and believe yours with affection
				
					A L S Johnson
				
				
					PS Do write as often as once a week I feel very anxious unless I hear from you, I had a letter from Sister she wishes to know where you are that she may write to you, she needs a Counsellor, for I fear she is all wrong, indeed I know she is, and that her actions are not in the best guided by those principles, with the Theory of which she is so well acquainted—Adieu again
				
			